 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                   OAKLAND DIVISION

10
      SIERRA CLUB and SOUTHERN BORDER
11    COMMUNITIES COALITION,                                Case No. 4:19-cv-00892-HSG
12
                                        Plaintiffs,         [PROPOSED] ORDER
13                                                          GRANTING CONSENT MOTION
                     v.                                     FOR LEAVE TO FILE
14                                                          MEMORANDUM OF THE
      DONALD J. TRUMP, President of the United              UNITED STATES HOUSE OF
15
      States, in his official capacity, et al.,             REPRESENTATIVES AS AMICUS
16                                                          CURIAE
                                        Defendants.
17

18
            Upon consideration of the motion of the United States House of Representatives for Leave
19
     to File Memorandum of the United States House of Representatives as Amicus Curiae in the above-
20

21   captioned matter, it is hereby ORDERED that the motion is GRANTED. The Clerk is directed to
                                                                         Counsel

22   file the House’s amicus curiae brief on the docket in this matter.
23

24

25   Dated: __________
              6/18/2019                               _________________________________
                                                      Judge Haywood S. Gilliam, Jr.
26                                                    UNITED STATES DISTRICT COURT JUDGE

27

28

      [PROPOSED] ORDER GRANTING CONSENT MOTION FOR LEAVE TO FILE MEMORANDUM OF THE
          UNITED STATES HOUSE OF REPRESENTATIVES AS AMICUS CURIAE (4:19-cv-00892-HSG)
